Case 2:21-cv-02428-VAP-SK Document 102 Filed 05/13/21 Page 1 of 4 Page ID #:383



  1 ABBAS KZEROUNIAN, SBN                                      VICTOR JIH, SBN 186515
    249203                                                           vjih@wsgr.com
  2       ak@kazlg.com                                         LISA ZANG, SBN 294493
    KAZEROUNI LAW GROUP, APC                                         lzang@wsgr.com
  3 245 Fischer Avenue, Unit D1                                AMIT GRESSEL, SBN 307663
    Costa Mesa, CA 92626                                             agressel@wsgr.com
  4 Telephone: (800) 400-6808                                  REBECCA E. DAVIS, SBN 322765
    Facsimile: (800) 520-5523                                        becca.davis@wsgr.com
  5 KIMBERLY LAMBERT ADAMS                                     WILSON SONSINI GOODRICH &
    (pro hac vice pending)                                     ROSATI, P.C.
  6       kadams@levinlaw.com                                  633 West Fifth Street, Suite 1550
    LEVIN PAPANTONIO RAFFERTY                                  Los Angeles, CA 90071-2027
  7 316 S. Bavien Street, Suite 600                            Telephone: (323) 210-2900
    Pensacola, FL 32502                                        Facsimile: (866) 974-7329
  8 Telephone: (850) 435-7056
                                                               Attorneys for Defendants
  9 Attorneys for Plaintiff Jane Doe                           ServerStack, Inc., Digital Ocean
                                                               Holdings, Inc., and Digital Ocean,
 10                                                            LLC
 11

 12                         THE UNITED STATES DISTRICT COURT
 13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

 14 JANE DOE, on behalf of herself                 )   CASE NO.: 2:21-cv-02428-VAP-SK
    and all others similarly situated,             )
 15                                                )   Judge: Hon. Virginia A. Phillips
                 Plaintiff,                        )
 16                                                )   STIPULATION TO EXTEND TIME
           v.                                      )   TO RESPOND TO INITIAL
 17                                                )   COMPLAINT BY NOT MORE
    WebGroup Czech Republic, et. al,               )   THAN 30 DAYS FOR
 18                                                )   DEFENDANTS SERVERSTACK,
                 Defendants.                       )   DIGITAL OCEAN HOLDINGS,
 19                                                )   AND DIGITAL OCEAN (L.R. 8-3)
                                                   )
 20                                                )   Complaint served: May 6, 2021
                                                   )   Current response date: May 27, 2021
 21                                                )   New response date: June 28, 2021
 22
 23

 24


      STIPULATION TO EXTEND DIGITAL OCEAN’S TIME         -1-                       CASE NO. 2:21-cv-02428
      TO RESPOND TO INITIAL COMPLAINT
Case 2:21-cv-02428-VAP-SK Document 102 Filed 05/13/21 Page 2 of 4 Page ID #:384



  1          Pursuant to L.R. 8-3, Plaintiff Jane Doe (“Plaintiff”) and Defendants
  2 ServerStack, Inc., Digital Ocean Holdings, Inc., and Digital Ocean, LLC d/b/a

  3 Digital Ocean, Inc. (collectively, “Digital Ocean”)) (collectively, the “Stipulating
  4 Parties”), by and through their respective counsel of record, enter into the following
  5 stipulation:

  6          WHEREAS, on May 6, 2021, Digital Ocean was served with the Complaint;
  7          WHEREAS, Digital Ocean’s response to the Complaint is currently due on
  8 May 27, 2021;

  9          WHEREAS, Plaintiff agrees to extend Digital Ocean’s period to answer or
 10 otherwise respond to the Complaint by thirty (30) days to June 28, 2021;
 11          WHEREAS, this is the Stipulating Parties’ first stipulation for an extension of

 12 Digital Ocean’s time to answer or otherwise respond to the Complaint;
 13          NOW, THEREFORE, IT IS HEREBY STIPULATED by and between the
 14 Stipulating Parties through their respective counsel that Digital Ocean’s deadline to

 15 answer or otherwise respond to the Complaint shall be extended by thirty (30) days
 16 to June 28, 2021.
 17

 18 Dated: May 13, 2021                        Respectfully submitted,

 19                                            By: /s/ Kimberly Lambert Adams

 20                                            Attorneys for Plaintiff Jane Doe

 21                                            KAZEROUNI LAW GROUP, APC
                                               Abbas Kazerounian, SBN 249203
                                               ak@kazlg.com
 22
                                               LEVIN PAPANTONIO RAFFERTY
 23                                            Kimberly Lambert Adams (pro hac vice
                                               pending)
 24                                            kadams@levinlaw.com


      STIPULATION TO EXTEND DIGITAL OCEAN’S TIME     -2-                     CASE NO. 2:21-cv-02428
      TO RESPOND TO INITIAL COMPLAINT
Case 2:21-cv-02428-VAP-SK Document 102 Filed 05/13/21 Page 3 of 4 Page ID #:385



  1 Dated: May 13, 2021
                                               By: /s/ Victor Jih
  2
                                               Attorneys for Defendants ServerStack, Inc.,
  3                                            Digital Ocean Holdings, Inc., and Digital
                                               Ocean, LLC
  4
                                               WILSON SONSINI GOODRICH & ROSATI
  5                                            Victor Jih
                                               vjih@wsgr.com
  6
  7
  8

  9
 10
 11

 12
 13
 14

 15
 16
 17

 18
 19
 20

 21
 22
 23

 24


      STIPULATION TO EXTEND DIGITAL OCEAN’S TIME     -3-                     CASE NO. 2:21-cv-02428
      TO RESPOND TO INITIAL COMPLAINT
Case 2:21-cv-02428-VAP-SK Document 102 Filed 05/13/21 Page 4 of 4 Page ID #:386



  1                                   ATTESTATION CLAUSE
  2          I, Victor Jih, am the ECF User whose ID and password are being used to file

  3 this document. In compliance with Local Rule 5-4.3.4, I hereby attest that all other
  4 signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
  5 content and have authorized the filing.

  6
  7 Dated: May 13, 2021                            WILSON SONSINI GOODRICH & ROSATI
  8

  9                                                By: /s/ Victor Jih
 10                                                    Victor Jih

 11

 12
 13
 14

 15
 16
 17

 18
 19
 20

 21
 22
 23

 24


      STIPULATION TO EXTEND DIGITAL OCEAN’S TIME        -4-              CASE NO. 2:21-cv-02428
      TO RESPOND TO INITIAL COMPLAINT
